Citation Nr: 1038170	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for residuals of an 
injury to the right testicle.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1958 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran appeared at a Travel Board 
hearing before a Veterans Law Judge in July 2009.  This Judge has 
since retired from the Board, and the Veteran indicated that he 
did not wish to have a new hearing before another Veterans Law 
Judge.  A transcript of the July 2009 hearing is of record.  

The case was remanded in September 2009 for further evidentiary 
development, and further development is necessary before the 
appeal can be resolved.  Therefore, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board, in a September 2009 remand, ordered that the Veteran 
be scheduled for a comprehensive VA examination to determine the 
current severity of service-connected residuals of an injury to 
the right testicle.  An examination was afforded in March 2010 in 
compliance with the order.  

The evidentiary record, however, is not complete.  There are 
either outstanding medical records associated with the March 2010 
examination, or the examination was not completed.  Specifically, 
the Board notes that the Veteran was found to exhibit scarring on 
the right spermatic cord during his initial injury, with the 
condition being asymptomatic in a 2006 VA examination.  In 2010, 
however, the examiner noticed bilateral bulky epididymitis that 
did not present with hydrocele.  The examiner felt that further 
examination of the condition was warranted, and that a urologist 
should examine the Veteran and conduct a testicular ultrasound.  
The examiner stated that "it is our hope that the ultrasound and 
laboratory as well as the urology specialist in this institution 
will be able to see whether [the Veteran] has residuals from 
testicular injury or some other condition."  That is, the 
examiner felt that the current assessment of the testicular 
condition could only be adequately assessed by a urologist.  

The March 2010 examination report included a consultation request 
for a urologist examination with a testicular ultrasound.  The 
record does not, at this time, contain the urologist's report.  
As the examiner felt that this development was necessary to 
ensure an adequate assessment of the Veteran's service-connected 
disability picture, the urologist's examination (including a 
testicular ultrasound) must be included before a final decision 
can be made with respect to the severity of the Veteran's 
service-connected testicular disability.  

In claims for an increase in rating, the current disability 
picture is the most paramount consideration.  VA has a duty to 
provide the Veteran with a contemporaneous medical examination to 
assess the severity of his service-connected testicular injury 
residuals, and such a duty includes, by necessity, the conduction 
of all tests and procedures required to assess that severity.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
instance, the internist who conducted the March 2010 VA 
examination felt that a specialist opinion from a urologist was 
necessary before any final assessment on the severity of the 
testicular condition could be made.  Thus, the Board must obtain 
the urologist's opinion.  If the Veteran has not been examined by 
a urologist, he must be scheduled for an appointment, and must be 
given a testicular ultrasound as requested by the March 2010 
examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully satisfied.

2.  In accordance with the March 2010 VA 
examiner's request, the Veteran was to be 
afforded a consultation with a urologist, to 
include a testicular ultrasound.  If such a 
consultation has already occurred, copies of 
the examination report should be attached 
with the claims folder.  If, however, the 
Veteran was not afforded a consultation with 
urology, he should be scheduled for an 
appointment at the earliest convenience.  The 
urologist should provide an opinion as to the 
severity of the service-connected residuals 
of a right testicular injury, and he should 
include the results of the testicular 
ultrasound in his/her examination report.  

3.  After copies of the requested development 
have been obtained, re-adjudicate the 
Veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


